Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 18, 1993, convicting him of murder in the second degree (four counts), attempted murder in the second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the photograph depicting one of the victims was probative on the issue of depraved indifference to human life, an element of a crime for which he was charged. Therefore, the court did not err when it admitted this photograph into evidence (see, People v Pobliner, 32 NY2d 356, 370, cert denied 416 US 905; see also, People v Lambert, 125 AD2d 495, 497).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpre*596served for appellate review (see, CPL 470.05 [2]), without merit, or do not warrant reversal. Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.